Citation Nr: 0905580	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-39 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include major depression and schizo-affective disorder.


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1975 to August 
1979.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the Veteran's claim for service 
connection for a psychiatric disorder.  The Veteran disagreed 
and perfected an appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA 
must provide a VA medical examination in service connection 
claims when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

In this case, the record shows a May 1987 diagnosis by Dr. 
C.B. of "schizo-affective disorder, severe."  The record 
also contains the Veteran's May 2006 statement that he 
attempted suicide in the fall of 1977 while stationed in 
Germany.  This statement is corroborated by the statement of 
P.H., a childhood friend of the Veteran who recalled being 
told by the Veteran in the fall of 1977 that the Veteran had 
attempted to commit suicide and was depressed.  P.H. also 
recalls seeing the Veteran while the Veteran was on active 
duty and how he "appeared to be depressed."  The Veteran's 
statement is also corroborated, to a limited degree, by an 
entry in the Veteran's service treatment records made in 
September 1977 that the Veteran complained of 
"nervousness."  

With regard to McLendon element (3), the record establishes 
that the Veteran was discharged from active duty in August 
1979, and includes an August 1979 psychometric consult by Dr. 
M.B., Ph.D., who concluded that the results of psychometric 
testing "in no way contraindicate appropriateness for 
employment as a police officer."  Yet in the May 2006 
statement, the Veteran stated that he had answered the 
psychometric test questions "the way I thought they should 
be answered and not how I really felt," based on advice and 
coaching from deputies who were assisting him to obtain 
employment.  The Board further notes that with in two years 
of discharge, the Veteran had attempted suicide by shooting 
himself in the chest.  Moreover, the Veteran produced a 
written statement for psychological counseling purposes in 
September 1998 which describes a history of behavior that 
began shortly after being discharged from active duty and 
which may describe behavior consistent with a psychological 
disorder.

The Board further finds that the medical evidence of record 
does not include a review of the psychological histories and 
an opinion whether the Veteran's psychiatric disorders were 
manifested or aggravated during service.  Such an opinion is 
required before the Board can render a meaningful decision in 
this case.

Accordingly, the case is REMANDED for the following action:

1. VBA shall provide the Veteran's VA 
claims folder to an appropriate VA 
psychiatric medical provider who shall 
thoroughly review the claims folder prior 
to performing a psychiatric examination 
the Veteran.  The examiner shall provide a 
written report describing the current 
nature and extent of psychiatric disorders 
currently manifested by the Veteran and 
render an opinion whether it is as likely 
as not that the Veteran's psychiatric 
disorders were caused or aggravated during 
service.  The examiner shall provide a 
complete description of the rationale and 
factual basis for such an opinion.  The 
examiner's report shall be associated with 
the Veteran's VA claims folder.

2.  After completion of the foregoing and 
any other development deemed necessary, 
VBA shall readjudicate the Veteran's claim 
for entitlement to service connection for 
a psychiatric disorder, to include major 
depression and schizo-affective disorder.  
If the benefits sought on appeal remain 
denied, the RO or AMC should provide the 
Veteran and any representative with a 
supplemental statement of the case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




